BERDON, J.,
concurring. I join the opinion of the court. I write separately only to indicate that, in my *317view, Gould,1 and Coon2 were wrongly decided by this court. I agree with the plaintiff that the application of Gould and Coon can lead to bizarre and unjust results. In such circumstances, even when a statute is clear on its face, this court has resorted to statutory construction in order to avoid such mischief. State v. Cain, 223 Conn. 731, 744, 613 A.2d 804 (1992); State v. Siano, 216 Conn. 273, 278, 579 A.2d 79 (1990) (“[i]t is . . . a rule of statutory construction that those who promulgate statutes or rules do not intend to promulgate statutes or rules that lead to absurd consequences or bizarre results”). I am, however, constrained to join the court’s opinion today for two reasons.
First, Gould and Coon were decided more than four years ago during which time the legislature visited and amended General Statutes § 38a-336 on several occasions,3 but failed to legislatively overrule this court’s interpretation of the statute. Second, in 1993, the legislature, which was aware of the issue, chose to ameliorate this problem only to a limited extent by requiring insurers to offer underinsured motorist conversion coverage. General Statutes § 38a-336a. Therefore, not only do principles of stare decisis guide me today, but constitutional respect for a coordinate branch of government requires my concurrence.

 American Motorists Ins. Co. v. Gould, 213 Conn. 625, 569 A.2d 1105 (1990), overruled in part on other grounds, Covenant Ins. Co. v. Coon, 220 Conn. 30, 594 A.2d 977 (1991).


 Covenant Ins. Co. v. Coon, 220 Conn. 30, 594 A.2d 977 (1991).


 Public Acts 1993, No. 93-77, § 2; Public Acts 1993, No. 93-297, § 1; Public Acts, Spec. Sess., May 25, 1994, No. 94-1, §§ 35, 36.